DETAILED ACTION
Applicant’s amendment and remarks filed June 8, 2021 is acknowledged and entered.  Claims 1, 6-9 and new claims 15 and 16 are under examination.  The elected species in claim 1 is (c), an immunogenic variant of SEQ ID NO: 12 that retains at least 85% amino acid identity over at least 15 contiguous amino acids, now amended to at least 50 contiguous amino acids.  Please note that claims 3 and 4, as amended, and new claim 17 are directed to a polypeptide which is not the elected invention.  Claims 3, 4 and 17 are withdrawn from consideration, along with claims 10-13, directed to non-elected subject matter.
Any prior objection or rejection that is not addressed or repeated below, is either moot or withdrawn in view of Applicant’s amendment filed June 8, 2021.

Claims Summary
	Claim 1 is directed to a composition comprising an isolated polynucleotide encoding the polypeptide comprising an immunogenic fragment of an HSV-2 polypeptide and an agent that activates innate immunity (e.g., adjuvant, GLA (claims 15-16)), wherein the immunogenic fragment is an immunogenic variant of SEQ ID NO: 12 that retains at least 85% amino acid identity over at least 50 contiguous amino acids.  SEQ ID NO: 12 is 604 amino acids in length, and represents a fragment of UL19, amino acids 451-1054 of HSV-2 UL19 (VP5 of the major capsid protein).  Also claimed is an isolated polynucleotide as described above (claim 6), with an adjuvant, GLA (claim 7), in aqueous form or in the form of an O/W emulsion comprising squalene (claims 8 and 9).
Claim Objections
Claims 1, 15 and 16 are objected to because the new limitation, “an agent that activated innate immunity” lacks an “and” connecting it with the rest of the claim.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

(New Rejection) Claims 1, 6 and 15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Day et al. (WO 2003/086308, cited in the IDS filed 11/3/2020, “Day”) in view of Bowman et al. (EMBO J. 2003 Feb 17;22(4):757-65; cited in the IDS filed 11/3/2020, “Bowman”).  The claims are summarized above.
Day discloses pharmaceutical compositions comprising pharmaceutically acceptable carriers and a polynucleotide sequence of HSV-2 encoding a full-length UL19 sequence, SEQ ID NO: 212, a portion of which is identical to instant SEQ ID NO: 12, and fragments thereof (see abstract, page 1, lines 9-29, pages 24-25, bridging paragraph, and page 84, last paragraph).  Also contemplated are immunostimulants or adjuvants as components of the compositions (see pages 96-97).
An alignment is provided below that shows a 100% match of SEQ ID NO: 12 with amino acids 451-1054 of Day’s SEQ ID NO: 212.  “Qy” is the complete sequence of SEQ ID NO: 12, 

    PNG
    media_image1.png
    708
    690
    media_image1.png
    Greyscale

	While Day discloses fragments of UL19 generally (smaller fragments exemplified (e.g., 15-mers, etc., see Day’s SEQ ID NO: 168-171)), Day does not disclose a fragment of UL19 that matches the larger size of Applicants’ SEQ ID NO: 12, which is 604 amino acids in length.
upper domain) (see page 758, right column, full paragraph), and teaches engineering a fragment of VP5 by truncating the polynucleotide and expressing the fragment, which is missing residues 1-450 and 1055-1374 from the 1374 amino acid protein (see page  758, left column, first paragraph, and page 764, left column, “Upper domain identification, expression, purification and crystallization”).  Given that Day teaches fragments generally, one would have been motivated to use Bowman’s disclosure to construct an immunogenic fragment of Day’s UL19, resulting in SEQ ID NO: 12, with a reasonable expectation of success.  Therefore, the claimed embodiments would have been obvious to one of ordinary skill in the art at the time the invention was made.

(New Rejection) Claims 7-9 and 16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Day et al. (WO 2003/086308, cited in the IDS filed 11/3/2020, “Day”) in view of Bowman et. al. (EMBO J. 2003 Feb 17;22(4):757-65; cited in the IDS filed 11/3/2020, “Bowman”) as applied to claim 6 above, and further in view of Reed (US 8,609,114 B2, cited in the IDS filed 11/3/2020).  The claims are directed to embodiments wherein the adjuvant is GLA in the form of an oil-in-water emulsion with squalene.
The teachings of Day and Bowman are outlined above.  Day discloses a wide variety immunostimulants or adjuvants as components of the compositions (see pages 96-97), but does not name GLA in an oil-in-water emulsion with squalene.  However, it would have been obvious 

Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stacy B. Chen whose telephone number is 571-272-0896.  The examiner can normally be reached on M-F (7:00-4:30).  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/STACY B CHEN/Primary Examiner, Art Unit 1648